Citation Nr: 0818677	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a certificate of eligibility for 
Department of Veterans Affairs home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  He died in April 2003.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
cause of the veteran's death, and from a November 2003 
determination of the VA Eligibility Center in Winston-Salem, 
North Carolina, acting on behalf of the RO, which denied a 
certificate of eligibility for VA home loan guaranty 
benefits.  It is noted that the St. Petersburg RO has 
jurisdiction of both appeals.  

In November 2006, the Board remanded the matter to the RO to 
afford the appellant the opportunity to appear at a Board 
hearing at the RO.  In March 2007, the appellant and her 
daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the record on appeal.  

In July 2007, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions, to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This case has been advanced on the docket based on the 
appellant's age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in April 2003 from enterococcus septicemia as a result of a 
permanent tracheotomy.  

2.  At the time of his death, service connection was in 
effect for the following disabilities:  degenerative 
arthritis of the lumbar spine, rated as 40 percent disabling 
from January 30, 1991; residuals of a fracture of the right 
tibia and fibula with traumatic arthritis and ankylosis of 
the right ankle, rated as 30 percent disabling from April 1, 
1977; a sensitive callus of the right foot, rated as 10 
percent disabling from May 15, 1979; latent syphilis, rated 
as zero percent disabling from April 1, 1946; a scar of the 
right iliac crest, rated as zero percent disabling from June 
1, 1978; and a scar of the left iliac crest, rated as zero 
percent disabling from October 18, 1976.  The veteran's 
combined disability rating was 60 percent from January 3, 
1991, and he had been in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities from February 27, 1997.

3.  The evidence does not establish that any service-
connected disability, including syphilis, caused or 
contributed materially or substantially to the veteran's 
death, or that the cause of his death was otherwise related 
to service. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2007).

2.  The criteria for a certificate of eligibility for VA home 
loan guaranty benefits has not been met.  38 U.S.C.A. §§ 
3701, 3702 (West 2002); 38 C.F.R. § 3.315(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence she 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on her behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Court has held that a 
section 5103(a) notice must include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, in a June 2003 letter issued prior to the 
initial decision on the claim, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection for the cause of the 
veteran's death, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also generally advised the appellant to submit or 
identify additional information in support of her claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  However, the RO 
corrected this deficiency by issuing a letter to the 
appellant in April 2006, specifically for the purpose of 
notifying her of the additional elements imposed by the Court 
in Dingess/Hartman.  The RO then reconsidered the claim in 
subsequent Supplemental Statements of the Case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication).

Similarly, although the June 2003 VCAA letter did not contain 
a statement of the conditions for which the veteran was 
service connected at the time of his death, as required by 
the Court in Hupp, the RO corrected this deficiency in the 
July 2003 rating decision and the April 2006 Statement of the 
Case, both of which clearly delineated the disabilities for 
which the veteran was service connected during his lifetime.  
See Prickett, 20 Vet. App. at 376; Overton, 20 Vet. App. at 
435.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
appellant.  The appellant has neither submitted nor 
identified any additional, available evidence relevant to her 
claim, and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  

The Board further notes that in November 2005, the RO 
obtained a VA medical opinion in this case.  The appellant 
disagrees with the conclusions of the VA physician and has 
asked that VA obtain another opinion from an infectious 
disease specialist.  The Board finds, however, that an 
additional VA medical opinion is not necessary to comply with 
VA's VCAA duties.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008) (holding that VA's duty to obtain a medical 
opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation).  

Additionally, to the extent that the appellant seeks an 
independent medical expert opinion, the Board finds that one 
is not warranted.  When, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2007).  The necessity of obtaining such an opinion is left 
solely to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).

In this case, neither the appellant nor her representative 
has stated with any specificity why this case presents a 
complex or controversial medical problem.  Rather, the 
appellant appears to be seeking a medical opinion in support 
of her theory that the veteran contracted one or more 
infections during service which remained dormant until 2002, 
when he became very ill.  She argues that this 2002 illness 
triggered these latent infections, resulting in his death.  
As has been discussed above, however, VA has obtained a clear 
medical opinion in this case.  There is no conflicting 
medical opinion of record.  Based on the foregoing, the Board 
finds that the evidence presented does not identify such 
medical complexity or controversy for which an IME opinion is 
necessary at this time.

With respect to the appellant's claim of entitlement to a 
certificate of eligibility for VA home loan guaranty 
benefits, the Board finds that no further action is necessary 
to comply with VA's duties to notify and assist under the 
VCAA.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, in light of the denial of 
service connection for the cause of the veteran's death, the 
appellant's claim for VA home loan guaranty benefits must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the appellant nor her representative 
has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.


Background

The veteran's service medical records show that at his June 
1943 military induction medical examination, no pertinent 
abnormalities were identified.  His lungs and cardiovascular 
system were normal and a chest X-ray was negative.  

In-service medical records show that in July 1945, the 
veteran fell while playing basketball, sustaining a fracture 
of the right tibia and fibula, with a severe dislocation of 
the right ankle.  The veteran was hospitalized for treatment 
of his injuries.  On admission, he reported a history of 
pleurisy and pneumonia at the age of 5.  On examination, his 
lungs, heart, and vascular system were normal.  A chest X-ray 
showed that the lungs were clear.  During a furlough from the 
hospital, the veteran contracted scabies, syphilis, and 
gonorrhea and was treated with penicillin.  The final 
diagnoses on discharge from the hospital were simple, 
comminuted, complete fracture of the right tibia; simple, 
complete fracture of the right fibula; syphilis, latent, 
early; and acute anterior-urethra gonorrhea.  

In February 1946, the veteran was medically discharged from 
active service, after it was determined that his orthopedic 
injuries would result in pain and stiffness on long periods 
of weight bearing, preventing the performance of full duty. 

Following his separation from active service, the veteran 
submitted an application for VA compensation benefits.  In a 
February 1946 rating decision, the RO granted service 
connection for residuals of a fracture of the right tibia and 
fibula with limitation of motion of the right ankle, and 
assigned an initial 20 percent rating, effective February 10, 
1946.  The RO also granted service connection for latent 
syphilis and assigned an initial zero percent rating, also 
effective February 19, 1946.

Between 1947 and 1997, the veteran filed numerous additional 
claims, including multiple claims for an increased rating for 
his service-connected right ankle disability, as well as 
multiple claims of service connection for additional 
disabilities.  None of these claims, and none of the medical 
evidence developed in connection with these claims, contains 
any reference to enterococcus septicemia, the condition which 
caused the veteran's death.

In February 1997, the veteran submitted a claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  In support of his claim, he 
submitted a July 1997 private examination report showing that 
he was under treatment for several conditions, including 
spinal stenosis and chronic obstructive pulmonary disease.  
It was noted that the veteran had smoked for decades and he 
was encouraged to quit smoking.  

The veteran underwent a series of VA medical examinations in 
connection with his claim.  At a VA medical examination in 
August 1997, the veteran reported a history of syphilis in 
the 1940's.  The examiner noted that the veteran had been 
treated with penicillin and had no residuals.  The diagnoses 
included history of syphilis with no residuals.  

In a December 1997 rating decision, the RO awarded the 
veteran a total rating based on individual unemployability 
due to service-connected disabilities, effective February 27, 
1997.  At the time of that rating decision, service 
connection was in effect for the following disabilities:  
degenerative arthritis of the lumbar spine, rated as 40 
percent disabling from January 30, 1991; residuals of a 
fracture of the right tibia and fibula with traumatic 
arthritis and ankylosis of the right ankle, rated as 30 
percent disabling from April 1, 1977; a sensitive callus of 
the right foot, rated as 10 percent disabling from May 15, 
1979; latent syphilis, rated as zero percent disabling from 
April 1, 1946; a scar of the right iliac crest, rated as zero 
percent disabling from June 1, 1978; and a scar of the left 
iliac crest, rated as zero percent disabling from October 18, 
1976.  

In April 2003, the veteran died at the age of 78.  According 
to his certificate of death, the cause of his death was 
enterococcus septicemia as a result of a permanent 
tracheotomy.  Other significant conditions contributing to 
death included chronic encephalopathy, COPD, and coronary 
artery disease.  

The following month, the appellant submitted an application 
for Dependency and Indemnity Compensation benefits, claiming 
entitlement to service connection for the cause of the 
veteran's death.  She argued that the blood infection which 
caused the veteran's death, enterococcus septicemia, had been 
incurred in service as evidenced by service medical records 
showing treatment for blood infections such as syphilis and 
scabies.  In October 2003, the appellant submitted a request 
for a determination of loan guaranty eligibility.  

In connection with her claims, the RO received private 
clinical records showing that in July 2002, the veteran had 
been hospitalized for a pulmonary consultation in connection 
with his complaints of atypical chest pain.  On admission, it 
was noted that the veteran had a history of chronic 
obstructive pulmonary disease, cardiomyopathy, Parkinson's 
disease, transient ischemic attack, as well as a history of 
coronary artery bypass graft surgery in 1998, after which he 
developed progressive dementia.  During the course of 
hospitalization, the veteran had a fall and his condition 
deteriorated.  He developed pneumonia, respiratory failure 
and sepsis syndrome.  He also had multiple complications 
pertaining to pneumothorax and mechanical ventilation, 
tracheal creation, and cholecystitis, which was noted to be 
the likely basis for the sepsis.  

The following month, the veteran was transferred to another 
private facility for continuation of medical support, 
including IV antibiotics.  The veteran's initial assessment 
included a finding of respiratory failure, most likely on the 
basis of pneumonia and chronic obstructive pulmonary disease, 
with recent pneumothorax and sepsis syndrome.  Other 
diagnoses included history of coronary artery disease and 
congestive heart failure.  The veteran's hospital course was 
protracted, secondary to multiple complications from 
encephalopathy, respiratory failure, mechanical ventilation, 
and tracheotomy.  He had multiple episodes of sepsis and was 
seen by various specialists, including an infectious disease 
specialist.  He was eventually stabilized and discharged with 
home health care, although he remained critically ill due to 
his advanced age, multiple medical illnesses, and dementia.  
In April 2003, as noted, the veteran died.  

In November 2005, at the request of the RO, a physician 
reviewed the veteran's claims folder in detail.  He noted 
that the veteran had been admitted to a private facility in 
July 2002 with atypical chest pain and a history of multiple 
medical problems, including coronary artery disease, chronic 
obstructive pulmonary disease, parkinsonism, dementia, and 
depression.  The VA physician noted that during the course of 
hospitalization, the veteran developed respiratory failure, 
sepsis syndrome, and pneumothorax requiring mechanical 
ventilation.  After reviewing the veteran's claims folder and 
pertinent medical history, the VA physician indicated that it 
was his opinion that the veteran's death was not causally 
related to his service-connected latent syphilis or the 
history of pneumonia noted in the service medical records.  

In March 2007, the appellant and her daughter testified at a 
Board hearing at the RO.  She indicated that the veteran had 
been healthy when he entered service.  During service, 
however, he contracted numerous infections, including 
syphilis.  She indicated that it was her belief that these 
infections laid dormant until 2002, when he became sick.  She 
claimed that his illness triggered his latent infections, 
causing him to develop fatal enterococcus septicemia.  The 
appellant further testified that the veteran's infectious 
disease specialists, particularly Dr. Sundaresh, believed 
this to be the case.  

Thereafter, the RO obtained additional private medical 
records, dated from November 1998 to April 2002.  Included in 
these records were additional records pertaining to the 
veteran's period of hospitalization from July 2002 to 
December 2002, including an August 2002 infectious disease 
consultation report.  Also received were additional private 
records, including records from Dr. Sundaresh, showing that 
the veteran was again hospitalized in April 2003 due to 
sepsis.  It was noted that the veteran had a recent history 
of an approximately three month period of hospitalization 
during which he was treated with IV antibiotics on a 
prolonged basis due to an infection.  The impressions 
included recurrent VRE infection, strongly suggesting 
bacterial endocarditis.  It was noted that the prognosis for 
curing the infection was poor, given the previous failure to 
treat it.  The veteran was discharged to home with IV 
antibiotics.  The diagnoses on discharge included vancomycin-
resistent enterococcus, probably secondary to endocarditis, 
cardiac encephalopathy, coronary artery disease, and chronic 
obstructive pulmonary disease.  

None of these additional records, including the records from 
the infectious disease specialists, contain any reference to 
the veteran's in-service treatment for syphilis, nor do they 
contain any indication that the veteran's terminal illness 
was causally related to his active service or any service-
connected disability, including latent syphilis.


Applicable Law

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2007).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis.  Specifically, where a veteran served for 
a period of ninety consecutive days or more, service 
connection for cardiovascular-renal disease may be 
established on a presumptive basis by showing that it was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from such period of service.  38  
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2007).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, Derwinski, 1 Vet. App. 
49, 54-55 (1990).


Analysis

After a careful review of the evidence, the Board finds that  
service connection for the cause of the veteran's death is 
not warranted.  

The record in this case shows that the veteran died in April 
2003 from enterococcus septicemia as a result of a permanent 
tracheotomy.  Other significant conditions contributing to 
his death included chronic encephalopathy, COPD, and coronary 
artery disease.  As discussed in detail above, the record 
shows that the veteran's enterococcus septicemia, 
encephalopathy, COPD, and coronary artery disease were not 
present during his period of active service or manifest to a 
compensable degree within one year of separation from active 
service.  In fact, these conditions were not shown to be 
present for decades after the veteran's separation from 
active service.  

The Board has considered that service connection may be 
granted for any disease diagnosed after discharge from active 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's fatal enterococcus 
septicemia, or his chronic encephalopathy, COPD, and coronary 
artery disease, and any his active service or any service-
connected disability, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also 38 
C.F.R. § 3.310 (2007).  In this case, however, the record 
contains no probative evidence of a link between the 
disabilities which caused or contributed to the veteran's 
death and his active service, any incident therein, or any 
service-connected disability.  

In that regard, the Board has considered the appellant's 
contentions that to the effect that the veteran contracted 
numerous infections during service, including syphilis, which 
laid dormant until 2002, when he became sick.  She argues 
that his 2002 illness triggered his latent infections, 
causing him to develop fatal enterococcus septicemia.  

However, there is no probative evidence which supports the 
appellant's assertions.  While the Board does not doubt the 
sincerity of her opinion, because the record does not 
establish that she possesses a recognized degree of medical 
knowledge, she lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In that regard, the Board has considered the appellant's 
statement to the effect the veteran's infectious disease 
specialists believed that his service-connected syphilis, or 
another infection contracted during service, laid dormant and 
was triggered in 2002, eventually causing his death.  
However, no such medical opinion is contained in the record 
on appeal, including the records obtained from these 
physicians.  Moreover, it is well established that a 
claimant's lay statements relating what a medical 
professional told him or her, filtered as they are through a 
lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

The Board further notes that the only probative evidence 
which addresses the relationship between the veteran's 
service-connected syphilis and his death is the November 2005 
VA medical opinion.  As discussed above, after a complete 
review of the record, the VA physician concluded that the 
veteran's death was not causally related to his service-
connected latent syphilis.

The Board finds that the November 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by an individual who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the appellant's contentions and based 
his opinion on a review of the veteran's claims folder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Finally, the 
Board notes that there is no other medical evidence of record 
which contradicts his conclusion.  

The Board has also considered whether any of the veteran's 
other previously service-connected disabilities caused or 
contributed to his death.  A review of the medical evidence, 
however, shows that none of the veteran's service-connected 
disabilities has been implicated as either a primary or 
contributory cause of his death.  Moreover, there is no 
indication that any of the veteran's service-connected 
disabilities rendered him materially less capable of 
resisting the effects of his fatal enterococcus septicemia.  
38 C.F.R. § 3.312(c)(3) (2007).  

For the reasons discussed above, the Board finds that the 
record does not show that any service-connected disability 
was a principal or contributory cause of the veteran's death, 
nor was the cause of his death in any way etiologically 
linked to active service or any service-connected disability.  
Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated  
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, for the reasons 
and bases discussed above, the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and therefore 
the claim must be denied.

In light of the denial of service connection for the cause of 
the veteran's death, the Board further finds that the 
appellant has no entitlement to a certificate of eligibility 
for VA loan guaranty benefits.  

Under applicable law, a veteran is eligible for housing loan 
benefits if he meets specified service requirements 
delineated in 38 U.S.C.A. § 3702(a) (West 2002).  See also 38 
C.F.R. § 3.315(b) (2007).  The term "veteran" under 38 
U.S.C.A. § 3702 also includes the surviving spouse of any 
veteran who died from a service-connected disability.  38 
U.S.C.A. § 3701(b)(2) (West 2002).  

In other words, in order to qualify for a certificate of 
eligibility for VA home loan guaranty benefits, the 
appellant, as the surviving spouse of the veteran, must 
demonstrate that he died from a service-connected disability.  
In this case, as set forth above, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.  

In view of the foregoing, there is no legal basis upon which 
to award a certificate of eligibility for VA home loan 
guaranty benefits under 38 U.S.C.A. § 3701.  As such, the 
appellant's appeal must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits must be denied because of the 
absence of legal merit).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to a certificate of eligibility for Department of 
Veterans Affairs home loan guaranty benefits is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


